Citation Nr: 9933438	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for residuals of a back injury.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his sister


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for residuals of a head injury, and found 
that no new and material evidence had been presented to 
reopen the claims for service connection for residuals of a 
back injury and headaches.  

A hearing was held on September 9, 1998, in Huntington, West 
Virginia, before Steven L. Cohn, the member of the Board 
rendering the determination in this claim.  In response to 
questioning at the hearing the veteran indicated he did not 
wish to narrow the issues of service connection for residuals 
of a head injury, and new and material evidence to reopen the 
claim of service connection for headaches to one issue.  


FINDINGS OF FACT

1.  The veteran has submitted evidence sufficient to present 
a plausible claim of service connection for chronic residuals 
of a head injury.  

2.  The veteran was notified of the necessity of submitting a 
VA Form 9 or substantive appeal to perfect his appeal of the 
September 1994 and June 1995 rating decisions denying service 
connection for headaches and residuals of a back injury, but 
did not submit a timely appeal of those determinations.  

3.  The additional evidence associated with the claims folder 
subsequent to the September 1994 and June 1995 rating 
decisions includes a medical diagnosis of chronic headaches, 
and the veteran's opinion as a paramedic that he has chronic 
residuals of a head injury in service, as well as medical 
opinions that the veteran has chronic residuals of a back 
injury in service. 

4.  With regard to the previously denied claims for service 
connection for headaches and residuals of a back injury, the 
veteran's newly received evidence bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant of evidence previously 
considered, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran has submitted evidence sufficient to present 
a plausible claim of service connection for chronic residuals 
of a back injury.  

6.  The veteran has submitted evidence sufficient to present 
a plausible claim of service connection for headaches.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for chronic residuals of a head injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The September 1994 and June 1995 rating decisions denying 
service connection for headaches and residuals of a back 
injury are final; however, new and material evidence has been 
presented to reopen the veteran's claims. 38 U.S.C.A. 
§§ 1110, 5108, 7105 (1991); 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103 (1999).

3.  The veteran has submitted a well-grounded claim for 
service connection for chronic residuals of a back injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The veteran has submitted a well-grounded claim for 
service connection for chronic headaches.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was treated for 
tension headaches on one occasion in March 1967.  In 
September 1969 he was seen at a VA hospital with complaints 
of back pain since sustaining a fall approximately four weeks 
earlier, during a hurricane.  Lumbosacral x-rays were normal, 
but there was definite evidence of spasm of the sacro-iliac 
muscles, and tenderness on either side of the back.  The 
veteran was hospitalized for three days of bedrest with pain 
medication, following which he was discharged, maximum 
hospital benefit attained, to report to his active duty 
station as soon as possible.  The diagnosis was acute 
lumbosacral strain.  He was seen again two days later, with 
back pain.  At that time physical examination was essentially 
negative with some minimal paraspinal tenderness, and it was 
considered that he had received adequate evaluation and 
treatment and there were no contraindications to the 
veteran's flying to his next duty station where he could 
obtain further medical attention if desired.  In October 1970 
the veteran was admitted to the hospital after being hit on 
the head with a metal object.  He had a large "goof egg" on 
his left forehead and was in a stuporous state, which seemed 
to be partially emotional.  X-rays of the skull were negative 
and the veteran was "clear by A.M."  The impression was 
concussion, with no neurological abnormalities or sequelae.  
The report of his December 1970 physical examination for 
separation from service demonstrates that no complaints or 
abnormalities related to the head or back were noted.  

Received in June 1994 was the veteran's application for 
compensation, including his claims for service connection for 
headaches and a back condition.  A VA examination was 
conducted in August 1994.  The veteran gave a history of 
recurrent back pain since injury during a hurricane in 
service.  He noted that symptoms had been worse over the 
previous two years.  In addition to increased pain the 
veteran reported that during the preceding three months his 
right leg had been giving way, causing him to fall from time 
to time.  He had been using a cane to steady his gait for 3 
weeks.  He also noted a pulling sensation over his right 
thigh.  Back pain was increased with activities such as 
bending, lifting and prolonged sitting or walking, as well as 
stepping on the brakes with his right leg.  The veteran also 
claimed that since his head injury in service he had 
experienced intermittent tremor of the right hand, and 
complained of recurrent headaches for 10 years.  

On neurological examination, motor power of the lower 
extremities revealed the veteran had fair flexion of the 
right thigh, but manifested with slight weakness on flexion 
of the right thigh and right ankle.  However, he did not seem 
to be exerting full strength on the right lower extremity, 
partly limited by complaints of pain on exertion.  The 
veteran also complained of back pain on full extension of his 
right leg while sitting upright.  Sensory examination was 
intact to pin over both lower extremities.  He was able to 
walk unassisted, but manifested with moderate limping on the 
right leg.  The veteran had low back pain on bending over 
30 degrees, and on lateral flexion to 10 degrees bilaterally.  
Straight leg raising test caused increased pain at 45 degrees 
on the right and at 60 degrees on the left.  There was 
moderate tenderness on percussion over the lower lumbar spine 
region, and moderate spasm of the lower paraspinal muscles on 
palpation.  The impression was low back strain with right 
lumbosacral radiculopathy.  The examiner commented that 
except for the veteran's low back pain and slight weakness in 
movements of the right lower extremity, which was probably 
due to low back pain on exertion, no other focal objective 
neurological deficits were noted on examination.  It was 
considered that some of the veteran's difficulty in exerting 
effort with the right lower extremity was related to back 
pain.  It was further felt there might be some functional 
overlay which aggravated his back pain.  It was recommended 
that if back pain increased, the veteran be referred for 
magnetic resonance imaging spectroscopy (MRI) of the 
lumbosacral spine to rule out disclosed herniation or nerve 
root impingement.  

On special examination of the respiratory system, the veteran 
gave a history of chronic frontal sinusitis and complained of 
constant nasal drainage associated with headaches radiating 
to the back.  The diagnoses included chronic frontal 
sinusitis.  

By a rating action in September 1994 service connection was 
denied for a number of disorders including chronic low back 
strain and headaches.  The veteran filed a timely notice of 
disagreement with that determination and a statement of the 
case was issued in September 1994.  In response the veteran 
requested a hearing before the hearing officer, which was 
held at the RO in January 1995.  The veteran testified that 
during hurricane Camille in 1969 he was knocked down a flight 
of stairs, knocking him unconscious, and causing severe back 
pain with tingling and numbness in his right leg.  At the 
time of the hearing the veteran was using a cane at the 
suggestion of his physician due to problems with right leg 
giving way which had resulted in several falls.  He also 
noted constant headaches, occasionally with radiation into 
the neck, which he said doctors had attributed to the 
residuals of head trauma in service.  The veteran also 
claimed that intermittent tingling in the right hand which he 
associated with severe headache flare ups, was the result of 
the same injury.  He reported that shortly after separation 
from service in the 1970's he was treated by an orthopedist 
for neck symptoms involving stiffness.  

Also received in January 1995 was a statement signed by 
Donald C. Newell, Sr., D.O., who related that the veteran had 
been treated by him several times with moderate temporary 
improvement of back pain.  The veteran also had a mild kidney 
dysfunction.  It was considered that his symptoms pointed to 
chronic lumbosacral strain, with possible disc involvement 
causing numbness in the right leg extending below the knee.  
Based upon history it appeared the veteran's problem was 
service-connected, on the basis of a reported fall during 
hurricane Camille.  The veteran also reported recent giving 
way of the right leg.  X-rays disclosed a straightening of 
the lumbosacral spine apparently due to muscular spasm or 
pain, with no obvious fractures.  Also noted was some minimal 
osteoarthritic changes.  

In March 1995 the veteran submitted lay statements from his 
family members in support of his claim.  His sister related 
that the veteran had always complained of back pain since his 
hospitalization in 1969.  Over the previous 18 month period 
he had noted that the problem was worse.  The veteran's wife, 
who had known him for 22 years, noted that he had complained 
of injuries in service for some time, most particularly over 
the preceding two years.   

The prior denial of service connection for headaches and 
residuals of a back injury was confirmed by the hearing 
officer in June 1995 and a supplemental statement of the case 
was issued in June 1995.  Although the veteran was notified 
at that time of the necessity of filing a VA Form 9 or 
substantive appeal to perfect his appeal of the issues, the 
record indicates he did not submit a timely appeal.  

In April 1996 the veteran submitted his application to reopen 
the claims for service connection for headaches and residuals 
of a back injury.  At that time he also submitted VA 
outpatient treatment records dated in December 1995 
reflecting treatment for chronic low back pain and right leg 
weakness.  

Received subsequent to the April 1996 application to reopen 
the claims were private medical reports dated in October 
1994, and signed by Andrew E. Landis, M.D., demonstrating 
that the veteran was seen for evaluation of chronic low back 
pain which the veteran related to an injury in 1969 during 
active military service.  At the time he was seen the veteran 
had been disabled from his job as a school bus driver for 
approximately 3 weeks, by back pain.  He had some limitation 
of motion of the lumbar spine in all directions and x-rays 
revealed a possible spondylolysis and mild degenerative 
changes.  The impression was chronic mechanical low back pain 
with questionable spondylolysis.  In January 1995 Dr. Landis 
noted the veteran had been treated since October 1994 for low 
back pain secondary to degenerative changes with 
spondylolysis.  

Received in August 1996 were private medical records signed 
by Syed A. Zahir, M.D., dated in January 1996 to July 1996 
reflecting treatment for low back pain with a history of 
injury.  Clinical records dated in February 1996 stated that 
the veteran had reinjured his back, while putting chains on 
the school bus he drove.  The diagnosis was lumbosacral 
sprain, possible herniated disc L4-L5, L5-S1, chronic back 
pain.  

In November 1996 the report of the veteran's September 1990 
physical examination for reserve service was associated with 
the claims folder.  The veteran reported a history of head 
injury and recurrent back pain in the medical history portion 
of the examination and denied frequent or severe headaches.  
No abnormalities related to the head or spine were noted by 
the examiner on clinical evaluation.  

When the veteran testified at an additional personal hearing 
at the RO in November 1996 he related that he was a certified 
emergency medical technician (EMT) and a licensed paramedic, 
who self medicated for his symptoms after reportedly being 
told by doctors in service that he must live with his pain 
since it could not be eliminated with treatment.  He often 
received medicine samples from the physicians he worked with 
in the emergency room.  According to the veteran, his 
physician had told him his symptoms stemmed from injuries in 
service.  The veteran reiterated that he experienced shaking 
in his right hand, which was not present before his head 
injury in service.  His sister testified that in the early 
1970's, following separation from service, the veteran was 
continually complaining about his back, and also complained 
of headaches.  She sometimes gave him Tylenol.  

Received in March 1997 was a statement signed by Dr. Zahir, 
noting that the veteran had been under his care since January 
1996, for treatment of recurrent back pain with spontaneous 
flare-ups, unrelated to trauma.  The doctor stated his 
opinion that the veteran's injury in service contributed to 
his back problem.  

Also of record is a private medical report dated in July 
1975, and received in June 1997, which is partially legible 
and indicates the veteran was seen in the emergency room for 
complaints of stiff neck, assessed as torticollis, with 
spasms, and tenderness, and no neurological deficits.  In 
addition the veteran submitted a statement in June 1997 in 
which he emphasized his medical training as certified EMT and 
licensed paramedic, who has trained others in these skills.  
He indicated he felt qualified to provide evidence regarding 
his injuries in service and his current symptoms which he 
felt were related to the injuries on active duty.  

In July 1997 the veteran submitted additional private medical 
records reflecting ongoing treatment from May 1996 to June 
1997 for chronic intractable back pain secondary to herniated 
disc.  When he was seen in May 1997 with complaints of 
headaches, the veteran noted his history of injury in 
service.  The pain which he said was nearly constant, was 
mostly referable to the frontal area and down his neck.  The 
impression was chronic headaches, etiology undetermined.  A 
computerized tomography (CT) scan of the head conducted in 
June 1997 was normal.

When the veteran testified at an additional RO hearing in 
October 1997, he reiterated that he had experienced head and 
back pain since the time of his injuries in service.  
Additionally, he noted radiation of pain from the area of his 
head injury into the neck, and trembling of his right hand, 
which he associated with the trauma in service.  Initially, 
the veteran had managed his back and head pain with 
medication and reduced activity.  Reportedly his symptoms 
were increasing in severity.  He did not feel qualified to 
make a distinction currently between the headaches he had 
experienced since prior to the October 1970 injury, and the 
pain which resulted from the chronic residuals of the 
inservice concussion.  

At his September 1998 video conference hearing before the 
Board the veteran asserted that doctors had told him his 
headaches were the result of his injury in service, and that 
he would continue to have them throughout life.  It was also 
stated that although the veteran's headaches were the only 
identifiable residuals of head injury in service, he wished 
to continue to proceed with both the issue of service 
connection for residuals of head injury, and the issue of new 
and material evidence to reopen the claim for service 
connection for headaches.  The veteran related that his 
physician had prescribed a back brace and transcutaneous 
electro-nerve stimulator (TENS) unit in 1996, the latest in 
the reported continuity of treatment for back pain since 
service.  The veteran indicated his intention to submit 
additional evidence in the form of physicians' statements 
regarding a reported etiological relationship between his 
headaches and events in service.  The undersigned also 
advised the veteran that evidence indicating the basis for a 
physician's assertions of a nexus between any current 
symptoms and active service would be the kind of evidence 
which would be supportive of his claims.  At the end of the 
hearing a period of 60 days was allowed for submission of 
further evidence.  

Received at the hearing was an August 1998 statement signed 
by Adnan Silk, M.D., a neurologist, who noted that since 
January 1996 he had treated the veteran on several occasions 
for complaints of pain in the back and right leg, as well as 
neck pain and headache.  He noted that an MRI of the lumbar 
spine in 1996 was normal, as were electromyogram (EMG) and 
nerve conduction studies of the legs.  Dr. Silk asserted the 
opinion that the veteran's back problem was related to his 
injury in 1969. Subsequently the veteran sought and obtained 
multiple extensions of time, allowing the veteran up to July 
1, 1999, to obtain and transmit additional medical evidence 
to the Board.  No further evidence has been received.  

Entitlement to Service Connection for Residuals of Head 
Injury

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  A lay person is not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim.  
Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

To establish a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown,  7 Vet.App. 498 (1995).  

In this case the veteran claims service connection for 
chronic residuals of a head injury in service, including most 
prominently headaches, with intermittent radiation of pain 
into the neck and a tremor affecting the right hand.  The 
evidence demonstrates that the veteran sustained a concussion 
during service with no neurologic abnormalities and no 
sequelae found after the first day.  No related complaints or 
abnormalities were noted on physical examination at 
separation.  However, the record does reflect a diagnosis of 
chronic headaches, and the veteran has properly asserted that 
as a licensed medical professional he is qualified to provide 
evidence of a nexus between his current symptoms including 
headaches, and the concussion injury in service.  When the 
assertions are presumed credible for purposes of determining 
well groundedness, the veteran has presented a plausible 
claim for service connection for the residuals of a head 
injury.  The appeal is granted to the extent that the claim 
is found to be well grounded, but a merits review of the 
claim is deferred pending further development on remand. 


New and Material Evidence Analysis

By a rating actions in September 1994 and June 1995, the RO 
denied service connection for headaches and the residuals of 
a back injury.  The veteran received written notification of 
the need to perfect his appeal by letter in June 1995, and, 
as he failed to file a timely appeal therefrom, the denials 
of service connection became final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  New and material evidence is 
defined by regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

In its August 1996 determination that new and material 
evidence had not been submitted to reopen the veteran's 
claims of entitlement to service connection for headaches and 
the residuals of a back injury, and in the October 1996 
statement of the case, and April 1997 supplemental statement 
of the case, the RO applied the regulatory definition of new 
and material evidence and also discussed the standard set 
forth in the decision of the Court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  The latter test required that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

The Board notes, however, that in the recent decision, Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claims for service connection for headaches and 
residuals of a back injury must be analyzed under the 
definition of new and material evidence provided at 38 C.F.R. 
§ 3.156(a) (1998), rather than the standard set forth in 
Colvin.  

The evidence associated with the claims folder subsequent to 
the former denials of service connection for residuals of a 
back injury includes additional medical reports reflecting 
treatment for chronic intractable back pain secondary to 
degenerative changes and herniated disc, and two statements 
signed by medical doctors in the 1990's indicating their 
opinions that the injury in service contributed to the 
veteran's current back disability.  The newly received 
evidence also reflects a diagnosis of chronic headaches of 
undetermined etiology, as well as treatment in 1975 for stiff 
neck, and the veteran's assertions, as a medical professional 
that his current headaches are etiologically related to 
active service.  Therefore, with regard to each of the 
veteran's claims, the additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant of evidence previously 
considered and provides a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability.  When the credibility of the new evidence is 
presumed, it is of such significance that it must be 
considered in order to fairly decide the merits of the 
claims.  Therefore, we find that the veteran's additional 
evidence constitutes new and material evidence, and the 
claims for service connection for headaches and the residuals 
of a back injury are reopened. 

As the veteran's claims have been reopened, the Board must 
now determine whether, based upon all the evidence of record 
in support of the claims, presuming the credibility of the 
evidence, the reopened claims are well grounded pursuant to 
5107(a). Elkins; Winters.  In this regard the record reveals 
evidence of treatment in service for acute lumbosacral 
strain, post service diagnosis of lumbosacral sprain, and a 
current diagnosis of chronic intractable back pain, herniated 
disc, as well as medical opinions that the injury in service 
contributed to the chronic back disorder.  Presuming the 
credibility of the evidence, the record presents all three 
elements of a plausible service connection claim.  

Similarly, the record reflects treatment for headaches and 
concussion during service, a current diagnosis of chronic 
headaches, and the veteran's opinion as a paramedic that his 
current symptoms are etiologically related to his injury and 
symptoms in service.  When, at this initial stage, the 
credibility of the evidence is presumed, the reopened claim 
for service connection for headaches is found to be well-
grounded.  



ORDER

The appeal is granted to the extent that the claims for 
service connection for residuals of a back injury and 
headaches are reopened and are well grounded and the claim 
for service connection for residuals of a head injury is also 
determined to be well grounded.  


REMAND 

The presentation of well-grounded claims, triggers VA's 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claims.  38 U.S.C.A. § 5107 (West 
1991).  Moreover, although evidentiary assertions must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, on further consideration of each 
claim on the merits, the weight and credibility of evidence 
must be assessed by the Board. Wood v. Derwinski, 1 Vet. App. 
190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant will be prejudiced 
thereby. 

In this instance the Board finds that although the veteran 
has presented extensive evidence and testimony in support of 
his claims, further development is warranted prior to a 
merits review of the issues.  Specifically, with regard to 
the issues of service connection for headaches and residuals 
of a head injury, it is noted that although the veteran has 
opined that he has chronic headaches, with neck pain and hand 
tremor related to his headaches, and a concussion during 
service, his private medical doctor has diagnosed chronic 
headaches of undetermined etiology.  Accordingly, further 
medical clarification is warranted.  On remand the veteran 
should be provided a special VA examination to determine, to 
the extent possible, the nature and etiology of his headaches 
and whether he has chronic residuals of head injury in 
service.  

Similarly the record shows that two of the veteran's private 
medical doctors have indicated their opinions that he has a 
chronic back disorder which is related to the acute 
lumbosacral strain during service.  However, the record does 
not clearly reflect the medical evidence on which these 
opinions were based, despite the fact that the veteran was 
advised at his hearing before the Board that such information 
would be the kind of evidence which would support his claim.  
On remand he should be provided a thorough VA examination to 
determine the nature and etiology of any current back 
disorder and allowed to present additional evidentiary 
support for his claim.   

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for low back disorder, 
headaches or residuals of a head injury, 
since September 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 

2.  The veteran should be scheduled for a 
special VA neurologic examination to 
assess the nature and etiology of his 
claimed headaches and any residuals of 
his head injury.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  An entry into 
the record must be made to indicate 
whether or not this review has been 
completed. All indicated special tests 
and studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  To 
the extent possible, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has chronic residuals of a head injury 
during service, to include headaches, 
and/or whether post service headaches 
noted in the record are etiologically 
related to tension headaches noted during 
service in 1967.  Full supporting 
rationale must be provided for all 
opinions stated.  

3.  The veteran should also be provided a 
VA orthopedic examination to assess the 
nature and etiology of any current back 
disorder. The claims folder and a copy of 
this remand should be made available for 
the examiner's review prior to the 
examination.  All indicated tests and 
studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  To 
the extent possible, the examiner should 
provide a written opinion as to whether 
it is at least as likely as not that any 
current back disorder is related to 
service. .  The factors upon which the 
medical opinion is based must be set 
forth.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999), 
Booth v. Brown, 8 Vet. App. 109 (1995), Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

